United States Court of Appeals
                     For the First Circuit


No. 17-1304

    WENDY CAROLINA SOSA-PEREZ, CHRISTHIAN JASSELL DIAZ-SOSA,
                    EMIR FABRIZIO DIAZ-SOSA,

                          Petitioners,

                               v.

                   JEFFERSON B. SESSIONS, III,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                    Barron, Selya, and Stahl,
                         Circuit Judges.


     Traci N. Firicano, with whom Sheri F. Murray was on brief,
for petitioners.

     Anna Juarez, Office of Immigration Litigation, with whom
Melissa K. Lott, Trial Attorney, Office of Immigration Litigation,
Civil Division, United States Department of Justice, Chad A.
Readler, Acting Assistant Attorney General, Civil Division, and M.
Jocelyn Lopez Wright, Senior Litigation Counsel, Office of
Immigration Litigation, were on brief, for respondent.


                        February 28, 2018
           BARRON,    Circuit    Judge.      Wendy    Sosa-Perez    (Sosa),    a

Honduran national, petitions for review of the Board of Immigration

Appeals' (BIA) dismissal of her appeal from the denial of her

application for asylum and withholding of removal for herself and,

derivatively, her two minor children.           She does so on the basis of

the violent attack that she claimed to have suffered in that

country in 2013 and the numerous violent attacks that she claimed

other members of her family suffered over the course of more than

three decades.    Given the deference that we owe the BIA's factual

findings, we deny the petition for review.

                                      I.

           We first review the basic legal background.                   We then

describe the facts relevant to the issues before us, as well as

the BIA's ruling and the ruling by the Immigration Judge (IJ),

which the BIA adopted.

                                      A.

           To be eligible for asylum, an applicant bears the burden

of proving by a preponderance of the evidence that she is "unable

or unwilling to return to" her home country because she has a

"well-founded fear of persecution."           8 U.S.C. § 1101(a)(42)(A); 8

U.S.C. § 1158(b)(1)(B)(i).       If the applicant can show that she has

faced   persecution   in   the   past,       then    she   has   established   a

"rebuttable     presumption     of   a     well-founded      fear   of    future

persecution."    Harutyunyan v. Gonzales, 421 F.3d 64, 67 (1st Cir.


                                     - 2 -
2005).   Unless that presumption is overcome, the applicant's past

persecution supplies the basis for finding that she has a well-

founded fear of persecution and is potentially eligible for asylum.

Id.

           If the applicant fails to demonstrate that she has faced

past persecution, she may still demonstrate a well-founded fear of

future persecution in either of two ways.        She may demonstrate

that she has a genuine and objectively reasonable fear of suffering

individualized   persecution    in      the   future,   or   she   may

"demonstrat[e] 'a pattern or practice in his or her country of

nationality . . . of persecution of a group of persons similarly

situated to the applicant on account of' a protected ground."

Decky v. Holder, 587 F.3d 104, 112 (1st Cir. 2009) (quoting

8 C.F.R. § 1208.13(b)(2)(iii)(A)).

           There is no precise definition of "persecution," but it

must "add up to more than mere discomfiture, unpleasantness,

harassment, or unfair treatment."     Nikijuluw v. Gonzales, 427 F.3d
115, 120 (1st Cir. 2005).      In addition, the asylum seeker must

show that the persecution has a "nexus" to one of the statutorily

enumerated protected grounds, such as membership in a "social

group," like a nuclear family.       Guerra-Marchorro v. Holder, 760
F.3d 126, 128 (1st Cir. 2014); 8 U.S.C. § 1101(a)(42); see also

Ruiz v. Mukasey, 526 F.3d 31, 38 (1st Cir. 2008) ("Kinship can be

a sufficiently permanent and distinct characteristic to serve as


                                - 3 -
the linchpin for a protected social group within the purview of

the asylum laws.").     Finally, the asylum seeker must also show

that the harm is attributable to the action or inaction of the

government of her home country.       Morales-Morales v. Sessions, 857
F.3d 130, 135 (1st Cir. 2017).

            Even if an asylum applicant is not eligible for asylum,

she still may be entitled to receive what is known as withholding

of removal, which provides her protection from being removed from

the United States without offering all of the other benefits that

come with receiving asylum.        8 U.S.C. § 1231(b)(3)(A); Soeung v.

Holder, 677 F.3d 484, 487 (1st Cir. 2012) (explaining difference

between asylum and withholding of removal).           To be eligible for

withholding of removal, however, the applicant must prove by a

"clear probability," Lopez Perez v. Holder, 587 F.3d 456, 463 (1st

Cir. 2009), that her "life or freedom would be threatened in [the

country to which she would be removed] because of [her] race,

religion, nationality, membership in a particular social group, or

political    opinion"   if   she   were    returned   there.    8 U.S.C.

§ 1231(b)(3)(A); Marroquín-Rivera v. Sessions, 861 F.3d 7, 8 (1st

Cir. 2017).     Because the "clear probability" standard is more

onerous than the "well-founded fear" standard, an alien who fails

to meet the asylum standard will necessarily fail to meet the

withholding of removal standard.      Amilcar-Orellana v. Mukasey, 551
F.3d 86, 92 (1st Cir. 2008).


                                   - 4 -
                                B.

          Sosa and her two children, Christhian and Emir Diaz-

Sosa, were apprehended by the Department of Homeland Security while

entering the United States without inspection on June 14, 2014.

They conceded their removability, and Sosa thereafter submitted a

timely application for both asylum and withholding of removal.

Sosa listed Christhian and Emir as derivative applicants on her

asylum and withholding of removal applications.1

          At her removal proceedings before the IJ, Sosa testified

and submitted a declaration in support of her applications for

asylum and withholding of removal.     Through that evidence, she

described that she had been the victim of a violent attack in 2013,

while she was living in Honduras.2    Specifically, she stated in

her declaration and testimony that she was "robbed at knife point"

in that incident and that this robbery came after she had been

"receiving threatening calls from the local gangs," which she

described in her declaration as having been made "anonymously" and

as containing threats "to kill her and her sons if she did not pay




     1  Sosa also initially indicated that she would file
applications for Special Immigrant Juvenile adjustment of status
for her two minor children, but never did so. The BIA thus deemed
these claims waived, and Sosa does not challenge that determination
on appeal.
     2 Sosa's written statement indicated that this event occurred

in 2014. However, as she was not given an opportunity to explain
this inconsistency, the IJ did not hold this inconsistency against
her.


                              - 5 -
[the callers] money."           In her testimony regarding that 2013

incident, Sosa further explained that the robbers "manhandled" her

and "wanted to rape [her], but . . . somebody else showed up.

[She] was . . . spared that . . . and [she] got home very nervous,

but nothing happened."

             Through her evidence at the removal proceeding, Sosa

also recounted the history of violent incidents that a number of

her family members -- including a great uncle, two uncles, a

grandmother (who was threatened with a machete), an aunt, and a

cousin -- had suffered.      She described that history as follows.

             In the early 1980s, "local gangs" robbed one of Sosa's

uncles, took his horse, and shot him in the head, killing him.

Two years later, her great-uncle, who had witnessed the murder of

her uncle, was "found . . . murdered."

             More than a decade later, in 1999, a second of Sosa's

uncles   "was   attacked   by     a    gang       while   standing    outside     her

grandmother's home."       During that incident, "[t]he gang members

robbed [her uncle of] his chain and beat him up very badly."

             During this incident, one of this uncle's attackers also

threatened    her   grandmother       with    a    machete   and     threatened    to

decapitate her uncle.       The uncle and grandmother reported this

incident to the police in Honduras and provided the police with

"as many names and aliases" of the assailants as they could.                      The




                                      - 6 -
police took the report, but "did nothing to help or protect" her

uncle and grandmother.

            In addition, more than a decade after this incident

involving her uncle and grandmother, her aunt and cousin in March

of 2011 traveled to Honduras from the United States to visit her

grandmother.     On the second day of their visit to Honduras, they

were "attacked and robbed" by "[s]ome men."         The attackers fled

when a neighbor fired his gun into the air.

            Finally, in 2014, after Sosa had been the victim of the

2013 robbery, her grandmother's house was broken into.               Sosa

testified that she did not know who the assailant was.

            Sosa testified that she has only two family members

remaining   in   Honduras.   They   are   her   grandmother,   who   Sosa

testified has fortified her house with electrified barbed wire,

and her uncle, who she testified has, since the 2011 incident in

which her aunt and cousin were robbed while visiting Honduras,

left the region in Honduras where Sosa's family lives.

            As to why these attacks on her family had occurred, Sosa

stated in her declaration that, "I am not sure why but my family

has always been targeted by the local gangs."          She added that

"[t]he local gangs have always tried to rob my family, physically

harm us and even kill us."     Sosa also stated that, "I don't know

why the gangs have always targeted my family[,] they just have

. . . . I think it may be because we are considered [a] wealthy


                                - 7 -
family in Honduras because we have always owned a lot of land and

had big houses."       Finally, in her testimony, when asked why her

family had been "attacked so many times," Sosa answered: "[P]erhaps

out of jealousy.       I don't know really."

            Sosa contends to us, as she did to the IJ and the BIA,

that this evidence -- cumulatively -- sufficed to demonstrate that

she suffered past persecution in 2013 on account of her membership

in her family and that this past persecution gives rise to a

presumption of future persecution that the government has not

rebutted.    She also contends, separately, that, in light of the

violence that members of her family have endured over the years in

Honduras, she has a well-founded fear of future persecution on

account of her familial ties, even if the 2013 incident in which

she was victimized does not itself constitute an instance of past

persecution that could give rise to a presumption of her having a

well-founded fear of future persecution.

            The   IJ    denied   Sosa's   applications   for   asylum   and

withholding of removal and ordered Sosa and her minor children

removed.    The IJ reasoned that the 2013 attack did not constitute

persecution.      In so ruling, the IJ concluded that Sosa's "brief

description of the incident [did] not indicate that she was

physically injured" and the record did not "suggest that the [2013]

attack was anything more than an isolated crime committed in a

country with widespread violence," as she had failed to establish


                                    - 8 -
that    the    attack    was    on   account     of    her   family    membership.

Accordingly, the IJ concluded that Sosa was not entitled, on the

basis of the 2013 attack, to a presumption of a well-founded fear

that she would face future persecution.               See Harutyunyan, 421 F.3d

at 67.

              The IJ also found that, even apart from the 2013 attack,

Sosa had not met the requirements to show that she was at risk of

future persecution on account of her family membership.                       The IJ

ruled that she had not demonstrated an objectively reasonable fear

of future persecution because she had "not established that any

past or future harm is (or would be) on account of her social group

membership," since she had provided no evidence that "family

membership was 'at the root' of [the] harm" she and her family

members    experienced.          Indeed,   the    IJ    concluded,     Sosa    "even

acknowledged that she does not know why her family has been

targeted by the gangs."           In consequence, the IJ concluded, Sosa

had    "merely   shown    that    multiple     family    members      had   negative

experiences,     without       establishing    that     those   experiences      are

causally linked to family membership."

              Finally, the IJ concluded that Sosa had, for the same

reasons, not demonstrated that there was a "pattern or practice"

of persecution of her family that would support a conclusion that

she had an objectively reasonable fear of persecution on account

of her membership in her family.


                                       - 9 -
          The BIA adopted the reasoning of the IJ.                     The BIA

explained that the attack in 2013 did not constitute persecution.

The BIA also reasoned that Sosa had not demonstrated that she had

a "well-founded fear of [future] persecution" because she had not

demonstrated that the mistreatment her family members experienced

was on account of their family membership.            Lopez de Hincapie v.

Gonzales, 494 F.3d 213, 217-18 (1st Cir. 2007).

          Sosa    now   timely    petitions    for   review     of   the   BIA's

dismissal of the appeal from the IJ's denial of her asylum and

withholding of removal claims on the ground that the BIA's ruling

is not supported by substantial evidence.            She also contends the

BIA violated the Fifth Amendment's Due Process Clause by refusing

to consider certain portions of her evidence and arguments.

                                     II.

          When "the BIA conducts a de novo review of the record,

independently    validates   the    sufficiency      of   the   evidence,   and

adopts the IJ's findings and conclusions, the IJ's findings become

the BIA's."     Laurent v. Ashcroft, 359 F.3d 59, 64 n.3 (1st Cir.

2004). Our review of those findings is for "substantial evidence,"

which means we must "defer to those findings of fact that are

'supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'"           Perlera-Sola v. Holder, 699
F.3d 572, 576 (1st Cir. 2012) (quoting Lobo v. Holder, 684 F.3d
11, 16 (1st Cir. 2012)).         We will therefore sustain the findings


                                   - 10 -
"unless the record is such as to compel a reasonable factfinder to

arrive    at    a     contrary    determination."         Palma-Mazariegos        v.

Gonzales, 428 F.3d 30, 34 (1st Cir. 2005).

           The BIA, in adopting the IJ's decision, determined that

among the reasons that Sosa's asylum claim failed was that she had

failed to satisfy her burden of "establishing the requisite nexus

between   the       alleged    harm   she   fears   and   her   membership   in    a

particular social group."             We focus on that finding here in order

to determine whether it is supported by substantial evidence or,

put otherwise, to determine whether a contrary finding is compelled

on this record.

           We start with Sosa's contention that she is entitled to

a presumption of a well-founded fear of future persecution because

she suffered past persecution in consequence of the attack that

she suffered in 2013.          Sosa is correct that a nuclear family is a

protected social group.           See Aldana-Ramos v. Holder, 757 F.3d 9,

15 (1st Cir. 2014).           She is also correct that, to meet her burden

to show the requisite "nexus" between her familial ties and this

attack, she need not show that her membership in her family was

the sole reason that she was targeted in that attack.                   She need

only show that her membership in that protected group was a

"central reason" that she was targeted.               Sugiarto v. Holder, 586
F.3d 90, 95 (1st Cir. 2009) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)).




                                        - 11 -
            Here, the BIA, in rejecting Sosa's asylum claim, adopted

the finding of the IJ that, considering the record as a whole,

Sosa had not put forth evidence sufficient to "suggest that the

attack was anything more than an isolated crime committed in a

country with widespread violence," and thus that she had failed to

establish that the incident was related to her family membership.

And that finding is supported -- even if it is not compelled -- by

the record.

            The record indicates that the attack in 2013 followed

Sosa's receipt of calls from what she described as members of

"local gangs."     Sosa did not, however, either in her testimony or

her declaration, state that she knew who the assailants were in

the 2013 incident or what their affiliation was.                Nor does she

suggest otherwise in her briefing to us. She also offers no direct

evidence to support her assertion that the assailants knew that

she   was   a   member   of   the   family    that   she   alleges   they   were

targeting, let alone that they attacked her on that basis.

            She nevertheless argues that the evidence that multiple

members of her family have been the victims of violent attacks

over many years, including by members of local gangs, provided

"sufficient evidence for a reasonable person to believe that the

harm" she suffered in 2013 was on account of her kinship status.

But, even assuming the record provides a basis for the agency to




                                     - 12 -
so conclude, we do not see how the record could be read to compel

that conclusion.

          As    the   BIA   and   IJ   supportably   concluded,    there   is

"rampant crime" and "pervasive societal violence" in Honduras,

which   has    "far   reaching    effects   on   many   segments    of     the

population."    And, as both the IJ and the BIA noted, Sosa admitted

that she did not know the motivation underlying many of the attacks

on her family members.

          We note in this regard that, when asked about the attack

on her uncle in 1980, she testified that "with that uncle, we don't

know whether it was simply a robbery or it was part of revenge

against the family."        As to her great uncle, who was killed two

years later, she does not explain who murdered him, just that her

"family found [him] murdered."         With regard to the 1999 attack on

her uncle, she testified that "he . . . was robbed" by individuals

who "had their faces covered."          She did not claim, however, to

know the robber's identity or affiliation, thereby making it hard

to rely on her testimony to attribute that attack to a family-

based motivation.     And when asked about the attack on her aunt and

cousin during their visit to Honduras in 2011, she testified merely

that "some individuals" robbed them.        Finally, with respect to the

break-in at her grandmother's home, which post-dates the attack

she suffered in 2013, Sosa testified that "we don't know" who had

tried to break into her grandmother's house.


                                   - 13 -
            In light of these aspects of the record, we do not see

how the fact that over the course of three decades a number of

other members of her family were subjected to acts of violence can

in and of itself compel (even assuming such a fact permits) the

conclusion that those prior attacks on members of her family were

themselves made on account of the victims' membership in Sosa's

family, rather than that they were a "series of highly unfortunate

criminal    incidents    occurring   within   a   culture   of   widespread

societal violence."       And that in turn means that we cannot say

that the record compels a different conclusion as to what motivated

the 2013 attack.

            This conclusion accords with our recent decision in

Ruiz-Escobar v. Sessions, No. 17-1539, 2018 WL 671125 (1st. Cir.

2018).     In Ruiz-Escobar, the petitioner alleged that he had been

the victim of past persecution on account of his membership in his

family.     Id. at *1.     As support for this claim, he presented

evidence that various members of his family had been killed, and

that he himself had been the victim of a break-in and threats.

Id. at *1-2.     But, like here, Ruiz-Escobar offered no evidence

that his family members had been killed based on their family

membership, rather than for reasons unrelated to their family

membership.    Id. at *5-6.   Indeed, like Sosa, he acknowledged that

he "had no idea who [his attackers] were[,]" and offered no basis

for his assertion as to the reason for his family members' deaths.


                                 - 14 -
Id.   at   *5.    We    thus   concluded      that   Ruiz-Escobar   failed     to

demonstrate a nexus between his past mistreatment and his familial

membership, and so we held that he had not demonstrated that he

had suffered past persecution.          Id.

            In pressing the case that the BIA did err, Sosa relies

on Aldana-Ramos.       757 F.3d 9.   There, we determined that the BIA's

"nexus" ruling could not be sustained because the BIA failed to

even mention, let alone engage with, evidence critical to the

asylum seekers' argument that they had demonstrated that their

persecution was on account of their family membership.              Id. at 18.

But, Sosa has presented no evidence analogous to the evidence of

targeting    by   a   specific   gang   on    account   of   membership   in   a

particular family that the petitioners put forward in Aldana-

Ramos.     And, unlike in Aldana-Ramos, the BIA in this case, by

adopting the IJ's decision, fully engaged with the arguments and

evidence that Sosa did present.

            Sosa does also contend that, even if the 2013 attack on

its own did not constitute past persecution on account of her

membership in her family, the tragic experiences of her family

members, taken together, compel the conclusion that she has a

"well-founded fear" of future persecution.              But, as we have just

explained, Sosa has failed to identify evidence in the record that

would compel -- even if the evidence she did put forward might

permit -- a finding that the attacks on her family members were


                                     - 15 -
connected, let alone compel the conclusion that the assailants in

these incidents targeted her family members on account of the

family to which they belonged.       And as the IJ correctly concluded,

"[w]here a petitioner presents 'no evidence other than his own

speculation' to forge the statutorily required 'link,' no nexus is

established."        See Guerra-Marchorro, 760 F.3d at 129.           That

conclusion is also consistent with our recent decision in Ruiz-

Escobar.   2018 WL 671125 at *7.

           Finally, Sosa separately argues that the record suffices

to establish that there is a "pattern or practice" in Honduras of

persecuting her family, and thus that she fears future persecution

there.     See 8 C.F.R. § 1208.13(b)(2)(iii)(A).            To make that

showing, she must put forth evidence to demonstrate that there is

a   "regular   and    widespread   persecution   creating   a   reasonable

likelihood of persecution of all persons in the group."             Ye v.

Lynch, 845 F.3d 38, 45 (1st Cir. 2017) (quoting Rasiah v. Holder,

589 F.3d 1, 5 (1st Cir. 2009)).

           But the BIA adopted the IJ's ruling that Sosa had not

met her burden in that regard, and the record does not compel the

contrary conclusion that the attacks that she describes were

motivated -- in significant part -- by the fact that the victims

were members of her family.        In arguing otherwise to us, Sosa does

point to the evidence in the record that members of her family




                                    - 16 -
have taken steps to avoid being victimized.3 But, the IJ considered

that evidence and supportably found that the record failed to

establish   that   there   was   "regular   and   widespread   persecution

creating a reasonable likelihood of persecution of all persons in

the group."    Gilca v. Holder, 680 F.3d 109, 117 (1st Cir. 2012)

(quoting Rasiah, 589 F.3d at 5).

            For these reasons, Sosa's challenge to the denial of her

asylum claim fails.4       And so, for identical reasons, must her


     3 In her reply brief, Sosa relies extensively on a series of
recent cases from the Fourth Circuit to contend that the BIA erred
in denying her claim based on kinship persecution. To the extent
that this raises new arguments, they are waived.       Waste Mgmt.
Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000). In
any event, the cases that she relies on do not alter our conclusion
that, on this record, Sosa has failed to demonstrate that the
evidence she put forth regarding the attacks against members of
her family compels the conclusion that the attacks were on account
of family membership. In each of the Fourth Circuit cases that
the she relies on there was some evidence in the record tying the
petitioner's persecution to their kinship or some failure of the
BIA to engage with the petitioner's arguments.       See Zavaleta-
Policiano v. Sessions, 873 F.3d 241, 248-50 (4th Cir. 2017)
(remanding to BIA based on BIA's erroneous holding that the
petitioner had not established a nexus because the BIA had ignored
evidence that the petitioner had been threatened because her father
had fled the gang); Cruz v. Sessions, 853 F.3d 122, 129 (4th Cir.
2017) (holding the BIA erred in determining that a petitioner had
not established a nexus between persecution and her family
relationship where the record showed that petitioner was targeted
after she threatened to file a police report accusing a local
criminal of responsibility for a family member's disappearance);
Hernandez-Avalos v. Lynch, 784 F.3d 944, 950 (4th Cir. 2015)
("Hernandez's relationship to her son is why she, and not another
person, was threatened with death if she did not allow him to join
[a gang], and the gang members' demands leveraged her maternal
authority to control her son's activities.").
     4 In a Rule 28(j) letter, Sosa argues that the fact that her

aunt's asylum claim based on her membership in the same family was


                                  - 17 -
challenge to the denial of her withholding of removal claim.

Amilcar-Orellana, 551 F.3d at 92.

                                     III.

             We turn next to Sosa's due process claim.              Sosa argues

that the decision by the BIA was "arbitrar[y]" because a footnote

to a section of its opinion discussing Sosa's failure to provide

details about the attack in 2013 stated that "to the extent that

the lead respondent's counsel makes statements on appeal that are

not supported by citations to the record on appeal, the statements

of counsel are not evidence and are not entitled to any evidentiary

weight." There is no doubt that aliens are entitled to due process

in our immigration courts, see Pena-Muriel v. Gonzales, 489 F.3d
438,   443   (1st   Cir.   2007),   and   we   afford   de   novo    review   to

determinations regarding the "contours" of the process due to them,

Eze v. Gonzales, 478 F.3d 46, 47 (1st Cir. 2007).

             The government characterizes this footnote as merely

stating the "noncontroversial point that statements and arguments

by counsel [are] not themselves evidence in the case."               See I.N.S.

v. Phinpathya, 464 U.S. 183, 188 n.6 (1984) (concluding that




granted (and, according to Sosa, was not opposed by the government)
in 2015 demonstrates that the BIA's determination in this case was
in error. But, while Sosa raised the fact that her aunt's asylum
claim was granted before the BIA, she did not do so on appeal to
this Court until after oral argument. This argument is therefore
waived. See United States v. DeMasi, 40 F.3d 1306, 1320 n.14 (1st
Cir. 1994).


                                    - 18 -
"[c]ounsel's "unsupported assertions" did not establish facts

sufficient to support eligibility for suspension of deportation);

United States v. Castro-Davis, 612 F.3d 53, 68 (1st Cir. 2010)

("[A]rguments   and   statements    of    counsel   are   not   evidence.");

Matter of Ramirez-Sanchez, 17 I. & N. Dec. 503, 506 (BIA 1980)

("[C]ounsel's arguments are not evidence.").         But, even if we were

to accept Sosa's characterization of the footnote, she has not

pointed to any evidence that was unfairly excluded from the BIA's

analysis, nor any argument that was overlooked that would support

a finding that she did not receive a "fair opportunity to be

heard."   Pena-Muriel, 489 F.3d at 443.        Nor does she contend that

any content of the record was itself excluded from consideration.

She has thus not demonstrated that the alleged error resulted in

prejudice to her.     Pulisir v. Mukasey, 524 F.3d 302, 311 (1st Cir.

2008) (citing Shmyhelskyy v. Gonzales, 477 F.3d 474, 482 (7th Cir.

2007)).   Accordingly, this claim fails.

                                    IV.

           For the foregoing reasons, the petition for review is

denied.




                                   - 19 -